         Case 1:18-mc-00418-PGG Document 19 Filed 10/05/18 Page 1 of 1

                                                     USDC SDNY
                                                     DOCUMENT
UNITED STATES DISTRICT COURT                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                        DOC#: - - - - ~ - - - - 1 - - - -
                                                     DATE FILED: /0, ~' l'j
In re Ex Parte Application of

ELEMENT SIX TECHNOLOGIES
LIMITED,,
                                                                  ORDER
              Applicant,
                                                             18 Misc. 418 (PGG)
               For an Order Pursuant to 28
               u.s.c. § 1782

PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED the respondent Pure Grown Diamonds, Inc.'s motion for

leave to file an opposition to Element Six Technologies Limited's application for discovery

pursuant to 28 U.S.C. § 1782 (Dkt. No. 15) is granted.

   •   Pure Grown Diamonds' opposition shall be filed no later than October 12, 2018

   •   Element Six's reply shall be filed no later than October 29, 2018.

Dated: New York, New York
       October S:, 2018


                                                    SO ORDERED.




                                                    United States District Judge
